DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the final office action on the merits of Application No. 17/389,328 filed on 7/29/2021. Claims 1, 3-5, 7-11, 13-18 are currently pending and have been considered below. Claim 1 and 11 are independent claims. Claims 2, 6, 12, and 19 have been cancelled.

Claim Objections
Claim 5 is  objected to because of the following informalities: The claim limitation “a parallel gear” in line 2 should read -- the parallel gear--. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable by HAO (US 20210053434 A1) (hereinafter “HAO ”) in view of Hirabayashi (US 5295925 A) (hereinafter “Hirabayashi”). 
Regarding claim 1, HAO discloses a transmission device (fig. 2) capable of cooperating with a dual-power source, 
the dual- power source (e.g. EM1, EM2) including an input shaft (e.g. 6), 
wherein the transmission device includes a planetary gear assembly (e.g. PG) driven by the dual-power source (e.g. EM1, EM2)
the planetary gear assembly includes a sun gear (3), a rotating inner ring gear (5) and a planetary gear (4) engaged between the sun gear and the rotating inner ring gear; 
the input shaft (6) is connected with the sun gear (3);
wherein the rotating inner ring gear includes a tooth surface (inner surfaced of 5) and a parallel gear (11);
the dual-power source (EM1) is configured to drive the sun gear (3) to rotate in a first direction with respect to its own rotation axis through the input shaft (6); (see para 93)
the dual-power source (e.g. EM2) is connected with the rotating inner ring gear (5, via 7, 12) and drives the rotating inner ring gear to rotate in a second direction opposite to the first direction with respect to its own rotation axis, at the same time, the planetary gear (4) rotates in the second direction with respect to its own rotation axis (e.g. see para 95); 
the rotation direction of the planetary gear (4) around the input shaft (6) depends on the linear speed V1 of pitch circle motion of the rotating inner ring gear (5) and the linear speed V2 of pitch circle motion of the sun gear (3); (see para 85, 93)
wherein the dual-power source includes a first power source (EM1) and a second power source (EM2); 
the first power source (e.g. EM1) is configured to drive the sun gear (3) through the input shaft (6); the second power source (EM2) is configured to drive the rotating inner ring gear (5);
23a sun wheel front gear (e.g. 8) is arranged on the input shaft (e.g. 6); 
an input shaft gear (e.g. 9) driven by the first power source (e.g. EM1) is engaged with the sun wheel front gear (8) to drive the sun gear (3); and
the sun gear (3) is located one side of the rotating inner ring gear (e.g. the side close to the ring gear 5) and the sun wheel front gear (8) is located on another side of the rotating inner ring gear ( e.g. at the end of the input shaft 6) wherein the sun gear is connected with the sun wheel front gear through the input shaft only; (Please note: The connection of ring gear 16, 4, and 8 of application is similar to the connection of ring gear 5,7, and 11 of HAO, as best understood. The sun gear 3 is located under ring 5 via planet 4 close to the one end of 6 and the sun wheel front gear 8 is located close to the other end of the 6.)
the sun wheel front gear (8) is disposed between the rotating inner ring gear (5) and the first power source (EM1) and between the rotating ring gear (5) and the second power source (EM2); and wherein the tooth surface and the parallel gear are separated (e.g. via 7) in the axial direction along the input shaft.
However, HAO fails to disclose the input shaft (e.g. 6) is arranged to pass through the rotating inner ring gear (5).
Hirabayashi teaches a planetary gear transmission (fig. 5) wherein the input shaft (e.g. 102) is arranged to pass through the rotating inner ring gear (105) so that the input shaft can rotationally and securely support the carrier (106) via a ball bearing in a cantilevered condition. (see abstract of Hirabayashi)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify HAO to employ the input shaft passing through the rotating inner ring gear as taught by Hirabayashi so that the carrier can be rotationally supported by the input shaft or sun gear.
Regarding claim 10, HAO/ HIRABAYASHI discloses an electric-driven vehicle including the transmission of claim 1. (a hybrid vehicle is driven by an electric motor and an engine; therefore, a hybrid vehicle is an electric-driven vehicle).
Regarding claim 11, HAO discloses a driving method for driving a transmission device (fig. 2), wherein the transmission device includes dual-power source (e.g. EM1, EM2); 
the dual-power source drives a planetary gear assembly (e.g. PG), the planetary gear assembly includes a sun gear (3), a rotating inner ring gear (5) and a planetary gear (4) engaged between the sun gear and the rotating inner ring gear; 
wherein the rotating inner ring gear includes a tooth surface (inner surfaced of 5) and a parallel gear (11);
the dual-power source (EM1) includes an input shaft (e.g. 6); connecting the input shaft with the sun gear; the dual-power source drives the sun gear to rotate in a first direction relative to its own rotation axis through the input shaft; (see para 93)
the dual-power source (EM2) is connected with the rotating inner ring gear (5, via 12) and drives the rotating inner ring gear to rotate in a second direction opposite to the first direction with respect to its own rotation axis, at the same time, the planetary gear rotates in the second direction with respect to its own rotation axis; (e.g. see para 95)
the linear speed V1 of the pitch circle motion of the rotating inner ring gear and the linear speed V2 of the pitch circle motion of the sun gear determine the rotation direction of the planetary gear around the input shaft. ); (see para 85, 93)
wherein the dual-power source includes a first power source (EM1) and a second power source (EM2); 
the first power source (EM1) drives the sun gear (3) through the input shaft (6);
 the second power source (EM2) drives the rotating inner ring gear (5); 
arranging a sun wheel front gear (8) on the input shaft (6); 
an input shaft gear (9) driven by the first power source (EM1) engages with the front sun wheel gear (8) so as to drive the sun gear (3);
the sun gear (3) is located one side of the rotating inner ring gear (5, e.g. the side close to the ring gear 5) and the sun wheel front gear (8) is located on another side of the rotating inner ring gear (7, e.g. at the end of the input shaft 6) wherein the sun gear is connected with the sun wheel front gear through the input shaft only; (Please note: The connection of ring gear 16, 4, and 8 of application is similar to the connection of ring gear 5,7, and 11 of HAO, as best understood. The sun gear 3 is located under ring 5 via planet 4 close to the one end of 6 and the sun wheel front gear 8 is located close to the other end of the 6.)
the sun wheel front gear (8) is disposed between the rotating inner ring gear (5) and the first power source (EM1) and between the rotating ring gear (5) and the second power source (EM2); and wherein the tooth surface and the parallel gear are separated (e.g. via 7) in the axial direction along the input shaft.
However, HAO fails to disclose the input shaft (e.g. 6) is arranged to pass through the rotating inner ring gear (5).
Hirabayashi teaches a planetary gear transmission (fig. 5) wherein the input shaft (e.g. 102) is arranged to pass through the rotating inner ring gear (105) so that the input shaft can rotationally support the carrier (106) securely via a ball bearing in a cantilevered condition. (see abstract of Hirabayashi)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify HAO to employ the input shaft passing through the rotating inner ring gear as taught by Hirabayashi so that the carrier can be rotationally supported by the input shaft or sun gear.

Claims 3-5, 13-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over HAO (US 20210053434 A1) in view of Hirabayashi (US 5295925 A) as set forth in the rejection of claim 1 and further in view of Koyama et al. (US 20080261766 A1).
Regarding claim 3, HAO/ HIRABAYASHI discloses the transmission device capable of cooperating with the dual-power source as modified according to claim 1, HAO further discloses wherein the planet gear (15) is installed on a planetary gear holder (2);
an output shaft (20) is arranged on the ring gear (7)
the sun gear (3) and the rotating inner gear ring (5) are arranged coaxially; 22 
an output shaft (20) and the input shaft (e.g. 6) are arranged coaxially (as shown), but fails to disclose an output shaft (20) is arranged on planetary gear holder.
Koyama teaches an automatic transmission (e.g. A1-A6, fig. 2-20) wherein a different combinations of planetary gear arrangement (e.g. fig. 2 shows input is the sun gear and the output is the planet or ring gear , or fig. 17 shows input is the sun gear and output is the ring gear and the carrier of planet is selectively fixed to the housing, or fig. 20, the input is sun gear , and the output is carrier of the planet and the ring gear is selectively fixed to the housing) are set to obtain a different range of gear ratio (see para 7). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to arrange the planetary gear of HAO in the manner of planetary gear as taught by Koyama as an obvious matter of engineering design choice. Both planetary gearsets are known and suitable arrangements for gear device. Further, substituting one known planetary gear for another known planetary gear involves only routine skill in the art. Finally, one of ordinary skill in the art would have a reasonable expectation of success by changing the arrangement of the planetary gear (output shaft is connected to the ring gear) to a planetary gear (output shaft is connected to the carrier), as the device would still adequately function as a gear reduction. A person of ordinary skill in the art would have had the technological capabilities to incorporate any combination of planetary gear to yield predictable results, namely to select an appropriate gear ratio for a given application.
 
As modified, the transmission device would have an output shaft (20) is arranged on planetary gear holder.
Regarding claim 4, HAO/ HIRABAYASHI/ Koyama discloses the transmission device capable of cooperating with the dual-power source as modified according to claim 3, wherein 
 when the linear speed V1 > the linear speed V2, the rotation direction of the planetary gear and the planetary gear holder around the input shaft is opposite to the rotation direction of the input shaft, the rotation direction of the output shaft itself is opposite to the rotation direction of the input shaft, and the tooth surface clearance between the tooth surface of the planetary gear and the tooth surface of the rotating inner ring gear which meshes with the planetary gear is located at one side of the teeth of the planetary gear only; 
when the linear speed V1 < the linear speed V2, the rotation direction of the planetary gear and the planetary gear holder around the input shaft is the same as the rotation direction of the input shaft, the rotation direction of the output shaft itself is the same as the rotation direction of the input shaft, and the tooth surface clearance between the tooth surface of the planetary gear and the tooth surface of the rotating inner ring gear which meshes with the planetary gear being maintained on said side of the teeth of the planetary gear; 
when the linear speed V1 = the linear speed V2, the rotation speed of the planetary gear and the planetary gear holder around the input shaft is zero, and the rotation speed of the output shaft itself is zero. 1
Regarding claim 5, HAO/ HIRABAYASHI discloses the transmission device capable of cooperating with the 22441570.13Reply to May 2, 2022 Office ActionAttorney Docket No.: 234802-30035dual-power source as modified according to claim 3, HAO further discloses wherein a parallel gear (11) is arranged on the rotating inner gear ring; an inner ring gear (12) driven by the second power source (EM2) is engaged with the parallel gear (11) to drive the rotating inner ring gear (5).
Regarding claim 13, HAO/ HIRABAYASHI discloses the driving method as modified according to claim 11, wherein installing the planetary gear on the planetary gear holder (2); arranging an output shaft (20) on the ring gear; setting the sun gear (3) and the rotating inner gear ring (5) coaxially; setting the output shaft (20) and the input shaft (6) coaxially, but fails to disclose an output shaft is arranged on planetary gear holder.
Koyama teaches an automatic transmission (e.g. A1-A6, fig. 2-20) wherein a different combinations of planetary gear arrangement (e.g. fig. 2 shows input is the sun gear and the output is the planet or ring gear , or fig. 17 shows input is the sun gear and output is the ring gear and the carrier of planet is selectively fixed to the housing, or fig. 20, the input is sun gear , and the output is carrier of the planet and the ring gear is selectively fixed to the housing) are set to obtain a different range of gear ratio (see para 7). A person of ordinary skill in the art would have had the technological capabilities to incorporate any combination of planetary gear to yield predictable results.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to arrange the planetary gear of HAO in the manner of planetary gear as taught by Koyama as an obvious matter of engineering design choice. Both planetary gears are known and suitable arrangements for gear device. Further, substituting one known planetary gear for another known planetary gear involves only routine skill in the art. Finally, one of ordinary skill in the art would have a reasonable expectation of success by changing the arrangement of the planetary gear (output shaft is connected to the ring gear) to a planetary gear (output shaft is connected to the carrier), as the device would still adequately function as a gear reduction. A person of ordinary skill in the art would have had the technological capabilities to incorporate any combination of planetary gear to yield predictable results, namely to select an appropriate gear ratio for a given application.
As modified, the transmission device would have an output shaft (20) is arranged on planetary gear holder.
Regarding claim 14, HAO/ HIRABAYASHI/ Koyama discloses the driving method as modified according to claim 13, wherein 
when the linear speed V1 > the linear speed V2, the rotation direction of the planetary gear and the planetary gear holder around the input shaft is opposite to the rotation direction of the input shaft, the rotation direction of the output shaft itself is opposite to the rotation direction of the input shaft, and the tooth surface clearance between the tooth surface of the planetary gear and the tooth surface of the rotating inner ring gear which meshes with the planetary gear is located at one side of the teeth of the planetary gear only; 
when the linear speed V1 < the linear speed V2, the rotation direction of the planetary gear and the planetary gear holder around the input shaft is the same as the rotation direction of the input shaft, the rotation direction of the output shaft itself is the same as the rotation direction of the input shaft, and the tooth surface clearance between the tooth surface of the planetary gear and the tooth surface of the rotating inner ring gear which meshes with the planetary gear being maintained on said side of the teeth of the planetary gear;
 when the linear speed V1 =the linear speed V2, the rotation speed of the planetary gear and the planetary gear holder around the input shaft is zero, and the rotation speed of the output shaft itself is zero.1 
Regarding claim 18, HAO/ HIRABAYASHI the driving method as modified according to claim 14, HAO further discloses wherein arranging a parallel gear (11) on the rotating inner gear ring (5); an inner ring gear (12) driven by the second power source (EM2) engages with the parallel gear (11) to drive the rotating inner ring gear (5).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over HAO (US 20210053434 A1) in view of Hirabayashi (US 5295925 A) and Koyama et al. (US 20080261766 A1) as set forth in the rejection of claim 5 and further in view of Campbell et al. (US 20170151875 A1).
Regarding claim 7, HAO/ HIRABAYASHI / Koyama teaches the transmission device capable of cooperating with the dual-power source according to claim 5, HAO further teaches wherein the first power source (e.g. EM1) is a constant power output, and the second power source (e.g. EM2) is a variable speed power output.
However, HAO fails to disclose an electronic control device processes the error of loss of rotation or instability of the first power source at different power through an input control line.
Campbell teaches a detecting position measurement errors in an electric motor system (fig. 1) wherein an electronic control device (140) processes the error of loss of rotational position or instability of the first power source.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify HAO/ HIRABAYASHI / Koyama to employ control device as taught by Campbell in order to improve driving range, torque and noise and vibration. (see para 2 and abstract of Campbell)


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over HAO (US 20210053434 A1) in view of Hirabayashi (US 5295925 A), Koyama et al. (US 20080261766 A1) and Campbell et al. (US 20170151875 A1) as set forth in the rejection of claim 7 and further in view of Jun et al. (CN105150819 A) (English translation was provided in final office action, 1/5/2022).
Regarding claim 8, HAO/HIRABAYASHI /Koyama/Campbell teaches the transmission device capable of cooperating with the dual-power source according to claim 5, HAO further discloses wherein when the second power source (e.g. EM2) drives the rotating inner ring gear (5) to rotate. 
 However, HAO fails to disclose the movement data of the rotating inner ring gear is transmitted to the electronic control device through a real-time data acquisition line which is connected with the second power source; the electronic control device controls and adjusts the power output of the second power source through the real-time data acquisition line under the internal programming or processing of external instructions, so as to make the output shaft reach various speeds required when it is in working condition.
 Jun discloses a dual-motor power device for electric vehicle (fig. 2) wherein an electronic control device processes (e.g. 9, 11) the control of the first power source (e.g. 4) at different power through an input control line (e.g. line between power source 4 and control device 11), wherein the movement data of the rotating inner ring gear (has no element numeral) is transmitted to the electronic control device (e.g. 9, 11) through a real-time data acquisition line (the line between 1 to 9) which is connected with the second power source (e.g. 1); the electronic control device controls and adjusts the power output of the second power source through the real-time data acquisition line under the internal programming or processing of external instructions, so as to make the output shaft reach various speeds required when it is in working condition. (see page 5, para 2 of Jun)
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify HAO/ HIRABAYASHI / Koyama/Campbell to employ control device as taught by Jun so that the control device would be able to maintain the target coupling mode with a high efficiency. (see page 3, para 10)
Regarding claim 9, HAO/HIRABAYASHI /Koyama/Campbell teaches the transmission device capable of cooperating with the dual-power source according to claim 8, HAO further teaches wherein the first power source (e.g. EM1) is a variable speed power output, but fails to disclose the electronic control device controls the power output of the first power source through an input control line. 
Jun further teaches wherein the first power source (e.g. 1, 4) is a variable speed power output, and the electronic control device controls (e.g. 9, 11) the power output of the first power source (e.g. 1, 4) through an input control line (e.g. line between 1 and 9 and line between 4 and 11). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify HAO/ HIRABAYASHI / Koyama/Campbell to employ control device as taught by Jun so that the control device would be able to maintain the target coupling mode with a high efficiency. (see page 3, para 10)

Claim 15 is rejected under 35 U.S.C. 103 as HAO (US 20210053434 A1) in view of Hirabayashi (US 5295925 A) as set forth in the rejection of claim 11 and further in view of Campbell et al. (US 20170151875 A1).
Regarding claim 15, HAO/ HIRABAYASHI teaches the driving method as modified according to claim 11, HAO further discloses wherein setting the first power source (e.g. EM1) as a constant power output, and setting the second power source (EM2) as variable speed power output.
However, HAO fails to disclose an electronic control device processes the error of loss of rotation or instability of the first power source at different power through an input control line.
Campbell teaches a detecting position measurement errors in an electric motor system (fig. 1) wherein an electronic control device (140) processes the error of loss of rotational position or instability of the first power source (see para 2 and abstract of Campbell).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify HAO/ HIRABAYASHI to employ control device as taught by Campbell in order to improve driving range, torque and noise and vibration.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable HAO (US 20210053434 A1) in view of Hirabayashi (US 5295925 A) and Campbell et al. (US 20170151875 A1) as set forth in the rejection of claim 15 and further in view of Jun et al. (CN105150819 A).
Regarding claim 16, HAO/ HIRABAYASHI / Campbell teaches the driving method as modified according to claim 15, wherein when the second power source (e.g. EM2) drives the rotating inner ring gear (e.g. 5) to rotate. However, HAO fails to disclose transmitting the motion data of the rotating inner ring gear to the electronic control device through a real-time data acquisition line which is connected with the second power source; the electronic control device controls and adjusts the power output of the second power source through the real-time data acquisition line under the internal programming or processing of external instructions, so as to make the output shaft reach various speeds required when it is in working condition.
Jun discloses a dual-motor power device for electric vehicle (fig.2) wherein an electronic control device processes (e.g. 9, 11) the control of the first power source (e.g. 4) at different power through an input control line (e.g. line between power source 4 and control device 11), wherein the movement data of the rotating inner ring gear (has no element numeral) is transmitted to the electronic control device (e.g. 9, 11) through a real-time data acquisition line (the line between 1 to 9) which is connected with the second power source (e.g. 1); the electronic control device controls and adjusts the power output of the second power source through the real-time data acquisition line under the internal programming or processing of external instructions, so as to make the output shaft reach various speeds required when it is in working condition. (see page 5, para 2 of Jun)
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify HAO/ HIRABAYASHI/ Campbell to employ control device as taught by Jun so that the control device would be able to maintain the target coupling mode with a high efficiency. (see page 3, para 10)
Regarding claim 17, HAO/ HIRABAYASHI /Jun/Campbell teaches the driving method (fig. 2) according to claim 15, HAO further teaches wherein setting the first power source (e.g. EM1) is a variable speed power output, but fails to disclose the power output of the first power source is controlled by the electronic control device through the input control line.
Jun further teaches a dual-motor power device for electric vehicle (fig.2) wherein the first power source (e.g. 1, 4) is a variable speed power output, and the electronic control device controls (e.g. 9, 11) the power output of the first power source (e.g. 1, 4) through an input control line (e.g. line between 1 and 9 and line between 4 and 11). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify HAO/ HIRABAYASHI /Campbell to employ control device as taught by Jun so that the control device would be able to maintain the target coupling mode with a high efficiency.(see page 3, para 10)
 

Response to Arguments
Applicant’s arguments filed on 03/5/2022 regarding the prior art have been fully considered and they are persuasive. New references have been applied HAO (US 20210053434 A1), Hirabayashi (US 5295925 A) and Koyama et al. (US 20080261766 A1) that discloses the new limitations, as appears above.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644. The examiner can normally be reached on Mon-Fri 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/F.P./Examiner, Art Unit 3655


/DAVID R MORRIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The first power source (EM1) includes an input shaft (e.g. 6) which is connected to the sun gear 3. The sun gear 3 rotates along with the input shaft. The second power source EM2 is connected with rotating ring gear 5 and the output shaft 20 is arranged on the planetary gear holder 2. The first power source is configured to drive sun gear 3 in one direction and the second power source rotated the ring in other direction along with the planet gear holder 2which is opposite direction of sun gear 3. When the rotational speed of ring gear is greater than the rotational speed of sun gear, they rotate in opposite direction and when the rotational speed of ring gear is smaller than the sun gear, they rotate in the same direction and when both rotational speeds is equal, the planetary gear holder cannot rotate. This is how planetary gears work and is understood by those skilled in the art.